DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed on April 16, 2021 are acknowledged.  
Examiner acknowledges amended claims 1 and 3-4.
Examiner acknowledges cancelled claim 2.
Examiner acknowledges withdrawn claims 6-15.
Examiner acknowledges newly added claims 16-17.  Newly added claims 16-17 are classified in B29D99/0025.  Claims 16-17 are in Group III of the restriction requirement.  Applicant elected, without traverse, Group I directed to claims 1-5.  Therefore, claims 6-17 are withdrawn from consideration at this time.
The rejection of claims 2-4 under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ) is overcome by Applicant’s amendment.
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ebert et al., U.S. Pre Grant Publication 2011/0002790 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Reid, GB2492644.
	Regarding claim 1, Reid discloses elongate elements woven or knitted together [page 3, lines 26-27]. Page 3, lines 10-12 discloses that the elongate element can refer to fibers, filaments or strands.  Page 4, line 4-5 disclose that the warp and weft can both include second elongate elements.  Page 5, lines 9-20 discloses that the second elongate elements may be formed of hybrid yarns wherein the hybrid yarns can include commingled yarns of glass and polypropylene strands mechanically entwined together.  Page 13, lines 2-3 discloses that the articles can be aerospace applications.  Page 12, line 29 discloses that the elongate elements woven together can assume a pre-determined three-dimensional form. Applicant’s claim is directed to a method of manufacturing a fabric structure.  The use of the fabric structure in the manufacturing of a composite aircraft blade is given minimal patentable weight.  Reid is directed to a woven fabric.  

	Regarding claims 3-4, Page 5, lines 9-20 discloses that the second elongate elements may be formed of hybrid yarns wherein the hybrid yarns can include commingled yarns of glass and polypropylene [thermoplastic] strands mechanically entwined together.  Examiner is corresponding the polypropylene stands as filaments of matrix material.  Examiner is corresponding the glass strands as the reinforcing material filaments.

	Regarding claim 5, column 5, lines 18-19 discloses a hybrid yarn formed of commingled yarns of glass and polypropylene strands mechanically entwined [twisted] together.  

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786